DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 18 November 2021.

Response to Amendment
Claims 30 and 49 have been amended. Claims 30-49 are pending. In the previous action (Non-Final Rejection filed on 18 August 2021), claims 30-49 were indicated as containing allowable subject matter.
In response to the amendments to the specification, the objections thereto that were presented in the previous action are withdrawn. In response to the amendments to the specification and the replacement drawing sheet, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn. In response to the amendments to the claims and in view of the amendments presented herein, the rejections of claims 30-49 under 35 USC 112(b) are withdrawn. 

Drawings
The drawings filed on 18 November 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “25” in Fig. 1.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas J. Moore on 29 December 2021.
The application has been amended as follows: 
Claim 30
Line 4: “element comprises a coalescence medium for coalescing the at least one dispersed phase during a”
Line 7: “medium for draining the at least one coalesced dispersed phase leaving the coalescence medium in”
Line 24: “for receiving and draining the at least one coalesced dispersed phase, the drainage surface facing the”
at least one coalesced dispersed phase in the drainage direction which is”
Claim 31
Lines 2-3: “further comprises a capturing layer for capturing the coalesced dispersed phase from the coalescence medium and guiding the coalesced dispersed phase to the drainage layer, wherein the”
Claim 34
Lines 3-4: “of the pores of the drainage medium have an average diameter which is greater than 500 μm
Claim 35
Lines 2-4: “medium have a diameter which ranges between 5.0 and 20000.0 μm
Claim 36
Line 3: “average droplet size of the at least one coalesced dispersed phase.”
Claim 37
Lines 2-3: “has a thickness between 0.5 and 20.0 mm
Claim 38
Line 2: “lower permeability in flow direction for the coalesced dispersed phase than the drainage medium”
Claim 39
Lines 2-3: “comprises a material with pores whose diameter is situated between 5.0 and 1000.0 μm
Claim 40
Lines 2-3: “thickness between 0.01 and 20.0 mm
Claim 41
Claims 2-3: “capturing layer have a diameter in the range of 5.0 to 20000.0 μm
Claim 42
Lines 2-3: “thickness between 0.1 and 20.0 mm
Claim 43
Line 3: “fabric, a polymeric foam, 
Claim 44
Line 3: “spacer knitting, a polymer foam, 
Claim 45
Line 3: “woven fabric, a polymeric foam, 
Claim 46
Lines 2-3: “comprises a plurality of protrusions which extend towards the coalescence medium
Claim 49
a dispersed phase present in a fluid from a carrier using the gas filter according to claim 30
supplying the fluid to the gas filter with the coalescence medium for coalescing the at least one dispersed phase,
contacting the at least one coalesced dispersed phase when leaving the coalescence medium through a downstream exit surf ace of the coalescence medium, with the drainage medium contained in the gas filter
draining the coalesced dispersed phase along the drainage surf ace or through the drainage medium, and”

REASONS FOR ALLOWANCE
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 30-49. The concept of a gas filter for coalescing at least one dispersed liquid phase present in a gas comprising:
an inlet for supplying the gas to a filter element present in the gas filter, which filter element comprises a coalescence medium for coalescing the at least one disperse phase during a displacement of the gas through the coalescence medium in a flow direction,
wherein the filter element downstream of the coalescence medium comprises a drainage medium for draining the at least one coalesced disperse phase leaving the coalescence medium in a drainage direction which is transverse to the flow direction,

wherein the barrier layer is located downstream of the coalescence medium, wherein the coalescence medium and the barrier layer are held at a distance from each other by one or more spacers extending in the flow direction to provide a drainage layer in the drainage medium between the barrier layer and a surface of the coalescence medium facing the barrier layer, the coalescence medium, the drainage medium and the barrier layer being layer-like materials positioned adjacent to each other,
wherein pores in the drainage medium have an average pore diameter greater than an average pore diameter of pores of the barrier layer and greater than an average pore diameter of pores of the coalescence medium, wherein the drainage medium has a thickness greater than a thickness of the coalescence medium and a thickness of the barrier layer,
wherein the drainage medium for receiving and draining the at least one coalesced disperse phase from the coalescence medium and containing the drainage layer with a drainage surface facing the coalescence medium for draining the at least one coalesced disperse phase along the drainage surface contains an anisotropic porous material having a higher air permeability than the barrier layer, and
wherein the barrier layer is positioned downstream of the drainage medium, the drainage medium having a permeability for the coalesced disperse phase in the drainage direction which is higher than the permeability for the coalesced disperse phase in the flow direction of the fluid (claim 30) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Wieczorek et al. (US 2011/0233152 A1, hereinafter “Wieczorek”), which discloses coalescing media (Abstract; Fig. 4) for separating a mixture of a dispersed phase such as crankcase oil from a continuous phase such as engine blow-by gases ([0001], [0037], [0051]) (i.e., a gas filter for coalescing at least one dispersed liquid phase present in a gas) comprising:

a Layer #2 56 ([0037]) (analogous to a drainage medium downstream of the coalescence medium), and
a Layer #2 58 ([0037]) (i.e., a barrier layer located downstream of the coalescence medium; the barrier layer is positioned downstream of the drainage medium), the layers being combined into a composite media (Fig. 4; [0039]) (i.e., wherein the filter element is composed of a single package of the coalescence medium, the drainage medium and a barrier layer; the coalescence medium, the drainage medium and the barrier layer being layer-like materials positioned adjacent to each other),
wherein Layer #2 has a relatively high porosity, Layer #1 has a relatively moderate porosity, and Layer #3 has a relatively low porosity ([0036]) (i.e., wherein pores in the drainage medium have an average pore diameter greater than an average pore diameter of pores of the barrier layer and greater than an average pore diameter of pores of the coalescence medium), and
wherein Layer #2 may be thicker than Layer #1 and Layer #3 (Figs. 4 and 5; [0038]) (i.e., wherein the drainage medium has a thickness greater than a thickness of the coalescence medium and a thickness of the barrier layer).
Wieczorek does not disclosethat the coalescence medium and the barrier layer are held at a distance from each other by one or more spacers extending in the flow direction to provide a drainage layer in the drainage medium between the barrier layer and a surface of the coalescence medium facing the barrier layer; or a drainage medium containing a drainage layer with a drainage surface facing the coalescence medium for draining the coalesced disperse phase along the drainage surface that contains 
Schwandt et al. (US 8,114,183 B2, hereinafter “Schwandt”) discloses a coalescer for separating a continuous phase such as air and a dispersed phase such as oil droplets (col. 1, lines 14-17; col. 2, line 43) that can be used in layered media (col. 6, line 32). Schwandt teaches a coalescer with a dominant fiber orientation generally parallel to gravity and perpendicular to flow direction to decrease overall saturation of the coalescer and to reduce pressure drop (Figs. 23-24; col. 5, lines 50-56) by reducing the resistance of captured drops to flow and enhancing drainage by forming flow paths and channels parallel to gravity (col. 4, lines 20-23) (i.e., an anisotropic porous material having a permeability for the coalesced disperse phase in the drainage direction which is higher than the permeability in the flow direction of the fluid). Schwandt also teaches the forming of localized pockets 78 using fibers of different orientations via, for example, deflected fibers or threads oriented parallel to the direction of flow (i.e., spacers extending in the flow direction) to create a saturation gradient causing the coalesced dispersed phase to drain from the coalescer (i.e., to provide a drainage layer) (Fig. 25; col. 6, lines 1-25).
However, the practitioner using the coalescing media of Wieczorek would not have found it prima facie obvious to modify the coalescing media using the teachings of Schwandt because (1) Wieczorek teaches that coalesced droplets would be expected to drain through the media due to gravity and release at the bottom of the media ([0044]), but there is no suggestion that Layer #2 should be configured for draining, noting that Fig. 4 indicates that draining appears to be effected once the fully coalesced droplets of dispersed phase exit the coalescing media; and (2) the skilled practitioner would not have found it prima facie obvious to provide a Layer #2 having the relative porosity taught by Wieczorek ([0036]) while also providing the dominant fiber orientation in an anisotropic porous material with deflected fibers or spacers. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772